         Case 1:02-cr-01144-VEC Document 367 Filed 11/18/19 Page 1 of 2
                                          U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York

                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007


                                                      November 18, 2019

BY ECF
The Honorable Valerie E. Caproni
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

       Re:     United States v. Bernard Ebbers, 02 Cr. 1144 (VEC)

Dear Judge Caproni:

       The Government writes with respect to the Court’s Order of November 13, 2019. As
requested, a copy of all Clinical Encounters or Consultations with the Bureau of Prisons since the
Government’s filing of October 23, 2019 are being provided to Chambers (and counsel to the
defendant) in conjunction with the filing of this letter. 1

        With regard to the defendant’s weight loss, an abdominal ultrasound was performed in
late October, revealing “no definitively worrisome or sonographically acute findings.” Medical
Records at 27. In terms of additional testing, the BOP is aiming for the colonoscopy referred to
in the Government’s letter of October 23, 2019 to take place in early December. In addition to
the colonoscopy, a contrast-enhanced CT scan of the abdomen and pelvis is scheduled for mid-
December to further inquire into the weight loss issue. Id.

        With regard to any BOP tests or assessments regarding memory malingering, the BOP
has relayed that no such tests or assessments have been conducted, but indicated that a
psychologist entered a note about the discrepancy between Ebbers’ presentation with staff
members and his presentation on the phone with his family. Specifically, the psychologist noted
the following:

               This writer listened to several phone calls between inmate Ebbers and his
               daughter. In the calls he was alert, aware and oriented to person, place,
               time and situation. He was asking his daughter the status of her reported
               attempts to try to get him out of prison. His daughter said that the fact that
               he was moved to the health services unit would help his case. He asked his
               daughter how family members were in response to her telling them that he
               didn’t want to receive visits from them - recalling their names and

1
 Given the highly personal medical information contained in these records (the “Medical
Records”), the Government requests that the Medical Records be maintained under seal.
        Case 1:02-cr-01144-VEC Document 367 Filed 11/18/19 Page 2 of 2
                                                                                           Page 2


              expressing concern that it may hurt their feelings. He recalled the day he
              and his daughter would have a visit. The conversations between him and
              his daughter were very different then how he presented to this writer
              during our last encounter on 10/11/19 where he presented as though he
              didn’t know he was in a prison nor the date and time.

Medical Records at 144.

                                                Respectfully submitted,

                                                Geoffrey S. Berman
                                                United States Attorney

                                        By:     ______/s/_______________________________
                                                Gina Castellano
                                                Assistant United States Attorney
                                                Southern District of New York
                                                (212) 637-2224
